UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 25,2011 ASHERXINO CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 000-1096593-0962072(State or jurisdiction of incorporation)(Commission File Number)(I.R.S. Employer Identification No.)5847 San Felipe Street, 17th Floor Houston, TX77002 (Address of principal executive offices) 713-413-3345 (Registrant? telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ?Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ?Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ?Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ?Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors and Certain Officers Resignation of Bayo Odunga as CEO and Board Member Effective May 23, 2011 Bayo Odunga has resigned as a member of the Board of Directors (the Board and CEO of Asherxino Energy Corp. (the Company), for personal reasons. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASHERXINO CORPORATION.Date: May 25, 2011By:Michael Hinton Michael Hinton President
